The amendment filed on 01/14/2021 canceling all claims drawn to the elected invention and presenting only claims drawn to a non-elected invention is non-responsive (MPEP § 821.03) and has not been entered. The remaining claims are not readable on the elected invention because:

Newly submitted claims are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:

Applicant's original independent claims required with the photonic component being integrated in the semiconductor substrate which is shown in Fig. 5 and supported by [0028] and [0030] in the originally specification.   

More specifically [0030] states in the embodiment according to Figure 5, wherein the photonic component 4 is integrated in the semiconductor substrate 2, the gradual change of the effective refractive index is a decrease with increasing distance from the photonic component 4.

Applicant's new claims requires the photonic component is arranged outside the semiconductor substrate (e.g., by the claim language “wherein the gradual change of the refractive index is an increase with increasing distance from the photonic component”) which is shown in Fig. 1 and supported by [0029] in the originally filed specification.

More specifically [0029] states in the embodiment according to Figure 1, wherein the photonic component 4 is arranged outside the semiconductor substrate 2, the gradual change of the effective refractive index is an increase with increasing distance from the photonic component 4.

The claimed features common to both the old and new claims lack a special technical feature as it does not make a contribution over the prior art Gaebler et al (US 20100117108) as shown in the office letter of June 8, 2017.  

Accordingly, there is no common special technical feature nor unity of invention between this applicant’s original claim that requires the photonic component being integrated in the semiconductor substrate and applicant's new claim that requires the photonic component arranged outside the semiconductor substrate. 

Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits. Accordingly, all claims are withdrawn from consideration as being directed to a non-elected invention.

Since the above-mentioned amendment appears to be a bona fide attempt to reply, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD UNDER 37 CFR 1.136(a) ARE AVAILABLE but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute.